IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

WILLIAM PHARES,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-5500

THE SCHOOL DISTRICT OF
LEE COUNTY and JOHNS
EASTERN COMPANY,

      Appellees.


_____________________________/

Opinion filed June 21, 2017.

An appeal from an order of Judge of Compensation Claims.
Jack A. Weiss, Judge.

Date of Accident: May 5, 2011.

Mark L. Zientz of Law Office of Mark L. Zientz, P.A., Miami, for Appellant.

William H. Rogner and Jonathan L. Cooley, Winter Park, for Appellees.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., OSTERHAUS, and M.K. THOMAS, JJ., CONCUR.